Matter of Lyddan (2018 NY Slip Op 02872)





Matter of Lyddan


2018 NY Slip Op 02872


Decided on April 26, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 26, 2018

[*1]In the Matter of SAMUEL MILLS LYDDAN, an Attorney. 
(Attorney Registration No. 5341862)

Calendar Date: April 23, 2018

Before: Garry, P.J., McCarthy, Clark, Aarons and Pritzker, JJ.


Samuel Mills Lyddan, Atlanta, Georgia, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Samuel Mills Lyddan was admitted to practice by this Court in 2015 and lists a business address in Atlanta, Georgia with the Office of Court Administration. Lyddan has applied to this Court, by affidavit sworn to August 1, 2017, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Lyddan is ineligible for nondisciplinary resignation because he has failed to fulfill his attorney registration requirements for the most recent biennial period beginning in 2017 (see Judiciary Law § 468-a; Matter of Astle, 159 AD3d 1108 [2018]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1).
In reply to AGC's opposition, however, Lyddan has submitted correspondence indicating that he is now current in his New York attorney registration requirements. Furthermore, Office of Court Administration records likewise establish that Lyddan has duly registered and cured any preexisting registration delinquency. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Lyddan is now eligible to resign for nondisciplinary reasons (see Matter of Westervelt, 156 AD3d 1316, 1317 [2017]; compare Matter of Bomba, 146 AD3d at 1227), we grant the application and accept his resignation.
Garry, P.J., McCarthy, Clark, Aarons and Pritzker, JJ., concur.
ORDERED that Samuel Mills Lyddan's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Samuel Mills Lyddan's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Samuel Mills Lyddan is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Lyddan is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Samuel Mills Lyddan shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.